Whitmyer, J.
(dissenting). The real question relates to the obligation to maintain and repair the piers. That obligation was originally on the bridge company and was assumed by the town when it acquired the bridge. At the time of the consent to the railway company, the Railroad Law, section 96 (now section 176), provided that a street railroad in operation, which should by a two-thirds vote of the directors, decide to extend its route so as to cross a river over and by any bridge then or thereafter constructed, might so extend it upon such terms as might be mutually agreed upon by it and the bridge company. The town was operating the bridge in its proprietary capacity and had taken the place of the former bridge company. At that time the obligation to repair was on the town. The right given was to construct and maintain a superstructure upon the westerly side of the piers. Nothing was said about repairs, except as may be implied from the obligation to maintain the superstructure. The obligation to repair the piers was still on the town and the railroad company did not assume it. That was the agreement and there were considerations for it. After the agreement, the railway company performed its part. And, when the bridge was conveyed to and taken over by the State, subject to existing rights or franchises, the obligation to maintain and repair went with it. In the strict sense, it was not a franchise which the railway acquired, but, at any rate, it was a right. The State took the deed subject *18to existing franchises or rights. Prior to that the State had recognized the rights of the railway company by paying the cost of raising the superstructure. It knew about the rights and the uses to which the bridge was being put under them. And, until the rights of the railway company are ended, it will be the duty of the State to maintain and repair the bridge to the end that the rights may be effectual. (People v. Syracuse Rapid Transit R. Co., 129 App. Div. 800.) It is not like the case of the ordinary abandonment of a highway. This highway was authorized by statute, was built by a company, was taken over by the State after certain rights had accrued to the knowledge of the State, and it is to be abandoned, if possible, without any provision as to those rights.
It seems to me that it is a matter of contract; that the railway company has a right for which it is entitled to compensation and that the obligation to repair is upon the State. I dissent and- vote for an affirmance.
Hinman, J., concurs.
Orders reversed on the law, and petition dismissed, with costs.